Citation Nr: 0947897	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-36 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for degenerative disc disease, lumbar spine, 
claimed as a back condition.  

2.  Entitlement to service connection for a nervous stomach 
disorder.  

3.  Entitlement to service connection for dizziness, nausea, 
and vertigo.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression, anxiety, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

An April 2003 rating decision denied, in pertinent part, 
service connection for a nervous stomach disorder and for a 
disability manifested by dizziness, nausea and vertigo.  The 
notice letter associated with that denial was issued on April 
15, 2003.  Those issues were again denied by the RO in March 
2004.  The Veteran submitted a notice of disagreement 
received April 14, 2004, within one one year of the letter 
date of the April 2003 decision.  Accordingly, the notice of 
disagreement is found to relate back to that decision.  As 
the April 2003 determination never became final, the need for 
new and material evidence under the provisions of 38 C.F.R. 
§ 3156(a) as to nervous stomach disorder and for a disability 
manifested by dizziness, nausea and vertigo has been 
obviated.  Instead, such claims may be adjudicated on the 
merits. 

In January 2006 the Veteran submitted a claim of entitlement 
to service connection for PTSD.  He was sent a notice letter 
regarding this issue in May 2006 but in an August 2006 rating 
decision regarding separate claims for increased ratings for 
the already service-connected bilateral hearing loss and 
tinnitus, the RO noted that the Veteran's claim for PTSD 
would not be considered due to the pending appeal regarding 
the Veteran's acquired psychiatric disorder to include 
depression and anxiety.  Pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  As 
such, the Board has recharacterized the Veteran's acquired 
psychiatric disorder claim to include PTSD.  

The issues of entitlement to service connection for a nervous 
stomach disorder, dizziness, nausea, and vertigo and an 
acquired psychiatric disorder to include depression, anxiety, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a lumbar spine 
disorder in an unappealed March 2001 rating decision 

2.  Evidence received since the March 2001 rating decision is 
cumulative of evidence previously submitted and does not 
raise a reasonable possibility of substantiating the low back 
claim.

3.  There is no evidence of sinusitis during military 
service, and no competent evidence linking the Veteran's 
current sinusitis with his military service or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision denying service connection 
for a low back disability characterized as degenerative disc 
disease of the lumbar spine is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Service connection for sinusitis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a lumbar 
spine disorder, nervous stomach disorder, 
dizziness/nausea/vertigo, sinusitis, and an acquired 
psychiatric disorder are related to his active service with 
the United States Navy from May 1969 to February 1971.  
Specifically, he contends that his nervous stomach disorder 
and acquired psychiatric disorder pre-existed military 
service and were aggravated by his service.  With regard to 
all of the claimed disorders, the Veteran contends that these 
disorders were caused by the high temperatures, poor 
ventilation, and asbestos he was exposed to while serving in 
the boiler room of the USS Gerky (DD-783).   

Factual Background

Pre-service treatment records show that the Veteran was 
hospitalized for abdominal pain and nausea/dizziness in 
October 1967.  The impression was psychophysiologic 
gastrointestinal reaction.  

Service treatment records show that the Veteran complained of 
mid-back pain on one occasion in August 1970.  No diagnosis 
was made at that time.  The records were silent as to 
complaints or treatment referable to sinusitis or other 
sinus-related problems.  Separation examination dated in 
February 1971 shows a normal spine and normal sinuses.  

After discharge, the Veteran submitted a claim for service 
connection for a low back disorder in October 1999 and again 
in May 2000.  He was afforded a VA examination in March 2001 
which showed degenerative disc changes of the lumbar spine.  
The RO also assisted the Veteran in obtaining private 
treatment records showing a complaint of low back pain as 
early as May 1972, with subsequent complaint in 1975.  A 
diagnosis of lumbar strain was rendered in June 1988, and was 
attributed to the Veteran picking up anchors out of the 
river.  By rating decision dated in March 2001, the RO denied 
service connection for degenerative disc disease of the 
lumbar spine (claimed as a back condition), finding that 
while there was a complaint of mid-back pain during the 
Veteran's military service and a current diagnosis of a low 
back disorder there was no nexus between the Veteran's 
current low back disorder and his military service.  Although 
the RO provided notice of this denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of March 
2001 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  
 
In January 2003 the Veteran submitted another claim of 
entitlement to service connection for a back disorder, as 
well as for sinusitis/rhinitis.  In connection with this 
claim, the RO obtained additional records, and also reviewed 
previously obtained private treatment records which showed 
complaints of sinusitis as early as August 1999 and 
complaints of low back pain as early as March 1997.  By 
rating decision dated in April 2003, the RO noted that 
service connection had been previously denied for a lumbar 
spine disorder.  The previous denial was confirmed.  In that 
same decision, the RO also denied service connection for 
sinusitis.

In July 2003 the Veteran submitted a letter from his private 
physician, Dr. W.M.R. which, in pertinent part, stated that 
the Veteran's sinus problems "could certainly be related to 
the enormous exposure to closed quarters with poor to no 
ventilation below the deck of his ship."  He also cited 
asbestos exposure.

relates his sinusitis disorder to military service based on 
the Veteran's history.  

By rating decision in March 2004, the RO, in pertinent part, 
denied service connection for sinusitis and degenerative disc 
disease of the lumbar spine.  The Veteran submitted a notice 
of disagreement as to this decision in April 2004 and timely 
perfected an appeal in October 2005.  

During an April 2009 VA examination of the Veteran's spine, 
the examiner noted a current diagnosis of degenerative disc 
disease of the lumbar spine.  He also noted the Veteran's 
complaint of mid-back pain in August 1970 during military 
service but opined that the current lumbar spine disorder was 
not related to the Veteran's military service.  His rationale 
was that the August 1970 complaint of mid-back pain resulted 
in no diagnosis and the Veteran had seven more months of 
military service without complaints of back pain.  The 
examiner also noted that the first diagnosis of lumbar back 
strain was in 1988, after the Veteran hurt his back picking 
up anchors out of the river.  The examiner indicated that the 
Veteran had age-acquired degenerative changes of the lumbar 
spine and opined that this was neither service-connected nor 
service-aggravated.  The examiner further noted that there 
was no evidence that the Veteran sustained a low back injury 
during his military service.  

During an April 2009 VA examination of the sinuses the 
examiner diagnosed the Veteran with sinusitis due to a 
calcified osteoma.  The examiner also opined that it was less 
likely than not that the Veteran's chronic sinus problems 
were caused by or related to his military service.  The 
examiner noted that the Veteran had a single report of 
congestion during military service with no recurrence, no 
diagnosis of sinusitis, and no evidence of recurrence of the 
chronic condition.  The examiner also noted that the Veteran 
reported that his sinusitis symptoms began after leaving 
military service.

New and Material Evidence-Low Back Disability

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even where the RO did not address 
whether there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial in March 2001 
is new, in that it was not previously of record.  However, 
such evidence is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of the denial in March 2001 was that there 
was no nexus between the current low back disorder and 
military service.  Since the March 2001 rating decision, such 
evidence remains lacking.  Indeed, upon VA examination in 
April 2009, the examiner provided a negative nexus opinion.  
No other evidence added to the record causally relates a 
current back disorder to active service or otherwise 
establishes greater continuity of symptomatology than had 
already been demonstrated at the time of the prior final 
decision.  As such, the provisions of 38 C.F.R. § 3.156(a) 
have not been satisfied and the claim is not reopened.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	Sinusitis

Given the evidence of record, the Board finds that service 
connection for sinusitis is not warranted.  Again, the Board 
acknowledges a private July 2003 statement from Dr. W.M.R.  
However, such statement does not appear to contain a 
definitive opinion of etiology but is rather equivocal, 
indicating that sinusitis "could certainly be related" to 
service.  Moreover, Dr. W.M.R. did not appear to have access 
to the claims folder and did not address the fact that only a 
sole in-service complaint was noted, with a normal separation 
examination and no post-service treatment for many years 
thereafter.

Of greater probative value is the April 2009 VA examiner's 
opinion that it was less likely than not that the Veteran's 
chronic sinus problems were caused by or related to his 
military service.  The examiner noted that the Veteran had a 
single report of congestion during military service with no 
recurrence, no diagnosis of sinusitis, and no evidence of 
recurrence of the chronic condition.  The examiner also noted 
that the Veteran reported that his sinusitis symptoms began 
after leaving military service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Again, the Board finds the April 2009 VA medical opinion to 
have the more evidentiary weight than that offered by the 
private physician.  First, the Board finds that a VA examiner 
is competent to render a medical opinion as to the etiology 
of the Veteran's sinusitis.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Second, the April 2009 VA examiner 
specifically discussed all of the pertinent evidence in the 
claims file, while there is no indication that Dr. W.M.R. 
reviewed the claims file in making that decision, or was 
otherwise made aware of essential facts, such as the normal 
findings on separation.  In assessing such evidence, whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors in assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  
    
The Veteran's claim for service connection includes his own 
assertion that his sinusitis is related to service.  The 
Board does not doubt the sincerity of the Veteran's beliefs 
that his sinusitis is due to his active military service.  
Nevertheless, as a lay person not trained in medicine, his 
opinion that his current disability is causally related to 
active service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Rather, medical evidence on 
this point is required.  Although this case contains a 
private medical opinion supporting the Veteran's claim, the 
Board finds that the April 2009 VA medical examiner's opinion 
is more probative, for reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for sinusitis, and the appeal is denied.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

Complete notice was sent in February 2003, May 2003, March 
2006, and May 2008 letters and the claim was readjudicated in 
June and July 2009 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.  Specifically, the February 2003 
letter satisfies the Kent notice requirement with regard to 
the low back issue.  

Regarding the duty to assist, VA has obtained service 
treatment records, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

In conclusion, VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is denied.

Service connection for sinusitis is denied.


REMAND

As discussed above, the Board has recharacterized the 
Veteran's acquired psychiatric disorder claim to include 
PTSD.  Unfortunately, the Veteran has not been provided with 
the appropriate notice for a claim involving PTSD.  As such, 
a remand is required so that the Veteran can be provided with 
this notice and so that the RO can properly develop the claim 
involving PTSD to include notification of the requirements 
for obtaining service connection for PTSD and verification of 
any reported stressors.    

It is further noted that, for purposes of service connection 
pursuant to § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1112.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

In this case, pre-service treatment records show that the 
Veteran was hospitalized for abdominal pain and 
nausea/dizziness in October 1967.  The impression was 
psychophysiologic gastrointestinal reaction.  The Veteran's 
March 1969 enlistment examination shows an impression of 
psychophysiological gastrointestinal reaction and in the 
Veteran's March 1969 "Report of Medical History" he 
reported "yes" to "stomach, liver, or intestinal trouble," 
"periods of unconsciousness," and "dizziness or fainting 
spells."  Service treatment records show that the Veteran 
complained of head cold, diarrhea, and nausea in August 1970.  
Separation examination dated in February 1971 shows normal G-
U, neurologic, and psychiatric systems.  

During an April 2009 VA examination of the Veteran's stomach, 
the examiner diagnosed irritable bowel syndrome.  The 
examiner noted the Veteran's history of limited symptoms 
prior to military service and noted the Veteran's history 
that these complaints increased during military service.  As 
such, the examiner opined that the Veteran's irritable bowel 
syndrome was aggravated by military service but not caused by 
military service.  The April 2009 VA examiner was given an 
opportunity to supplement his report in June 2009.  At that 
time the April 2009 VA examiner reviewed the pre-service 
October 1967 private treatment report showing an impression 
of psychophysiologic gastrointestinal reaction.  The examiner 
noted that the Veteran's pre-service complaints pertained to 
the upper digestive tract and were not associated with any 
report of diarrhea.  The examiner noted an August 1970 
service treatment record showing complaints of head cold, 
diarrhea, and nausea and noted that this diarrhea was 
associated with cold symptoms and therefore more likely to be 
viral in nature as there were no other complaints of diarrhea 
in the service treatment records.  As such, the April 2009 VA 
examiner changed her opinion and opined that it was less 
likely than not that the Veteran's irritable bowel symptoms 
and chronic diarrhea was caused or aggravated by military 
service. 

The Board notes that the Veteran had a diagnosis of 
psychophysiologic gastrointestinal reaction before military 
service.  The April/June 2009 VA examiner diagnosed the 
Veteran with IBS but did not comment on whether the Veteran 
also had a diagnosis of psychophysiologic gastrointestinal 
reaction or whether his diagnosis of IBS encompassed the 
Veteran's prior diagnosis of psychophysiologic 
gastrointestinal reaction.  On remand, the Veteran should be 
afforded another VA examination to determine whether he 
continues to have a diagnosis of psychophysiologic 
gastrointestinal reaction and, if so, whether or not this 
disorder is related to his military service, to include on 
the basis of aggravation.

Finally, during an April 2009 VA examination for ear diseases 
the examiner indicated that the Veteran did not appear to 
have vertigo.  However, the examiner recommended other 
medical workups for etiologies of lightheadedness and 
dizziness.  

The Board notes that the Veteran has had complaints of 
dizziness and nausea before and after military service.  
While the April 2009 VA examiner noted that the Veteran did 
not have vertigo the examiner recommended other workups for 
etiologies of lightheadedness and dizziness.  On remand, the 
Veteran should be afforded another VA examination to 
determine the current nature of any disorder manifested by 
dizziness and nausea and whether or not any of these 
disorders are related to his military service, to include on 
the basis of aggravation.
   
Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective notice 
informing him that his claim for 
entitlement to service connection for 
an acquired psychiatric disorder to 
include anxiety and depression has been 
expanded to include PTSD and the 
requirements for establishing 
entitlement to service connection for 
PTSD.  Thereafter, the RO should 
properly develop the claim involving 
PTSD to include verification of any 
claimed stressors.   

2.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the 
claimed disorder manifested by 
dizziness and nausea and the claimed 
nervous stomach disorder.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
tests and studies should be conducted.  
The examiner's attention is 
specifically directed to pre-service 
treatment records showing that the 
Veteran was hospitalized for abdominal 
pain and nausea/dizziness in October 
1967 with an impression of 
psychophysiologic gastrointestinal 
reaction; the Veteran's March 1969 
enlistment examination showing an 
impression of psychophysiological 
gastrointestinal reaction; the 
Veteran's March 1969 "Report of Medical 
History" wherein he reported "yes" to 
"stomach, liver, or intestinal 
trouble,"   "periods of 
unconsciousness," and "dizziness or 
fainting spells"; service treatment 
records showing that the Veteran 
complained of head cold, diarrhea, and 
nausea in August 1970; a separation 
examination dated in February 1971 
showing a normal neurologic system; the 
April 2009/June 2009 VA stomach 
examinations showing a diagnosis of 
IBS; and the April 2009 VA ear disease 
examination showing a diagnosis of no 
vertigo and recommending other medical 
workups for etiologies of 
lightheadedness and dizziness.  

a.  With regard to the nervous stomach 
disorder issue the examiner is then 
directed to answer the following 
questions:

	(i)  Does the Veteran have a current 
disorder other than IBS manifested by a 
nervous stomach to include 
psychophysiological gastrointestinal 
reaction, and, if so,

    (ii) does the evidence of record 
clearly and unmistakably show that the 
Veteran had a nervous stomach disorder 
that existed prior to his entry onto 
active duty?

     (iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

      (iv) if the answer is no, is it at 
least as likely as not that the nervous 
stomach disorder was incurred in service?  

b.  With regard to the dizziness and 
nausea issue the examiner is then 
directed to answer the following 
questions:

	(i)  Does the Veteran have a current 
disorder manifested by dizziness and 
nausea, and, if so,

    (ii) does the evidence of record 
clearly and unmistakably show that the 
Veteran had a disorder manifested by 
dizziness and nausea that existed prior 
to his entry onto active duty?

     (iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

      (iv) if the answer is no, is it at 
least as likely as not that the disorder 
manifested by dizziness and nausea was 
incurred in service?  

3.	After all development is complete, 
review the evidence in its entirety and 
readjudicate the claim.   If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


